                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WISCONSIN


POPSOCKETS LLC

                Plaintiff,

vs.                                                         Civil Action No. 3:18-cv~00588

DOZTRADING LLC, DOZCELL LLC, and
MEHMETDOZ

                Defendants.



                CONSENT JUDGMENT AND PERMANENT INJUNCTION

         WHEREAS, Plaintiff PopSockets LLC ("PopSockets" or "Plaintiff'), filed civil action

number 3:18-cv-00588 in the Western District of Wisconsin against defendants, DozTrading

LLC ("DozTrading"), DozCell LLC ("DozCell"), and Mehmet Doz (collectively, "Defendants"),

asserting claims for (1) infringement of U.S. Patent No. 8,560,031 (the "'031 Patent"), U.S.

Design Patent No. D777,022 (the "'022 Patent"), and U.S. Design Patent No. D818,808 (the

'"8Q8 Patent") in violation of 35 U.S.C. § 271; (2) copyright infringement in violation of 17

U.S.C. § 504(b); (3) trademark infringement in violation of 15 U.S.C. § 1051 et seq.; (4) unfair
                                           I           I      ,   . ~




competition and false designation of origin in viola.'t1a'n of 15 U.S.C. § l 125(a); (5) trademark

infringement in violation of common law of the State of Wisconsin; and (6) unfair competition in

violation of common law of the State of Wisconsin.

         WHEREAS, PopSockets is a corporation organized under the laws of Colorado with its

corporate headquarters and principle place of business at 3033 Sterling Circle, Boulder, Colorado

80301.
        WHEREAS, at the time the Complaint was filed, DozTrading was a corporation

 organized under the laws of Wisconsin with a registered agent address of 1010 East Washington

Ave., Unit 1020, Madison, Wisconsin 53703 .

        WHEREAS, at the time the Complaint was filed, DozCell was a corporation organized

under the laws of Wisconsin with a registered agent address of 1010 East Washington Ave., Unit

 1020, Madison, Wisconsin 53703 .

        WHEREAS, Mehmet Doz is an individual residing at 1010 East Washington Ave., Unit

1020, Madison, Wisconsin 53703. He is and has been the President of both DozTrading and

DozCell.

        WHEREAS, Plaintiff and Defendants have agreed to enter a Settlement Agreement

which has been separately executed regarding this litigation; Plaintiff and Defendants have

agreed to entry of a Consent Judgment and Permanent Injunction on the following terms, and

Defendants have agreed not to appeal any part of this stipulated Consent Judgment and

Permanent Injunction;

        This Court, having read and considered the Consent Judgment and Pe1manent Injunction

that has been executed by Plaintiff and Defendants and Httaisg t4lat tae GoaseHt Judgincnt 8ft6       tlj'Jh~
                             .                                                                          1~1/'AS
"f't:1ma11cnt Injunction arc fa~1y: reow 1 1 , .,. d aaotft!O~ and for good cause appearing, hereby
                                            ,-t,\,l,-t<A. rr.~,~ -t11 ~       Po..,.l'-c-i(:S ~ ~
ORDERS, ADJUDGES, and DECREES/as follows:                                           (o~ ~ :f~~~
        1.      This action aiises under the patent laws of the United States, 35 U.S .C. § 271 et

seq., the copyright laws of the United States 17 U.S.C. § 101 et seq., the Lanham Act, 15 U .S.C.

§ l 125(a), 15 U.S.C. § 1051 et seq., and the laws of the State of Wisconsin. This Court has

subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).




                                                  2
        2.      This Comt has personal jurisdiction over Defendants and venue is proper pursuant

to 28 U.S.C. § 139l(b), 1391(c), and 1400(b).

        3.      PopSockets is the assignee, and the sole and exclusive owner of all right, title, and

interest in and to U.S. Patent No. 8,560,031, U.S. Design Patent No. D777,022, and U.S. Design

Patent No. D8 l 8,808 (collectively the "PopSockets Patents").

        4.     All claims of U.S. Patent No. 8,560,031 and U.S. Design Patent Nos. D777,022

and D818,808 are valid and enforceable.

        5.     At least one claim of U.S. Patent No. 8,560,031 is infringed by the manufacture,

use, offer to sell, sale, importation, or distribution of the accused socket products, an exemplary

product is identified in Exhibit A, or any colorable variations thereof that also infringe U.S.

Patent No. 8,560,031.

       6.      At least one claim of U.S . Design Patent No. D777,022 is infringed by the

manufacture, use, offer to sell, sale, importation, or distribution of the accused mount products,

an exemplruy product is identified in Exhibit B, or any colorable vaiiations thereof that also

infringe U.S. Design Patent No. D777,022.

       7.      At least one claim of U.S. Design Patent No. D818,808 is infringed by the

manufacture, use, offer to sell, sale, importation, or distribution of the accused mount products,

an exempla1y product is identified in Exhibit C, or any colorable vai'iations thereof that also

infringe U.S. Design Patent No. D8 l 8,808.

       8.      PopSockets owns all right, title, and interest in and to the original, published

works of art in U.S. Copyright Reg. Nos. VA0002058815; VA0002058459; VA 2058466;

VA0002058447; VA0002058435; VA0002058443; and VA0002058463 attached in Exhibit D

(collectively the "PopSockets Copyrights").



                                                 3
        9.          All of the PopSockets Copydghts are valid and enforceable.

        10.         Defendants infringed the PopSockets Copyrights by using works of art that are

identical, or stdkingly or substantially similar variations, such as product packaging, distributed

to third patties.

        11.     PopSockets owns all right, title, and interest in and to the "POPSOCKETS" and

its design trademark, including U.S. Trademark Registration Nos. 5,486,563; 5,204,637;

4,575,440; 4,572,125; 5,394,408 for "POPSOCKETS" and/or the design mark for grips, stands,

and mounts for bandheld electronic devices; and U.S. Trademark Registration No. 4,942,725 for

POP CLIP attached as Exhibit E (collectively the "PopSockets Trademarks"). PopSockets also

has common law rights in the PopSockets Trademarks.

        12.     All of the PopSockets Trademarks are famous, valid, and enforceable.

        13.     Defendants infringed at least one of the PopSockets Trademarks.

        14.     Plaintiff and Defendants intend and this Comt specifically orders that the issues of

validity are hereby finally concluded and disposed of and that this Consent Judgment and

Permanent Injunction bars Defendants from contending in this action or any other proceeding,

including any proceedings before the U.S. Patent Trial and Appeal Board ("PTAB"), or U.S.

Trademark Trial and Appeal Board ("TTAB") that the claims of the PopSockets Patents, the

PopSockets Trademarks, and the PopSockets Copyrights ai·e invalid or unenforceable.

        15.     Plaintiff and Defendants intend and this Comt specifically orders that the issues of

infringement are hereby finally concluded and disposed of and that this Consent Judgment and

Permanent Injunction bars Defendants from contending in this action or any other proceeding

that (a) Defendants' products, exemplary products are identified in Exhibits A, B, and C or

colorable variations thereof, do not infringe the PopSockets Patents, (b) Defendants' use of the



                                                   4
works of art that are identical, or strikingly or substantially similar variations, identified in

Exhibit F, does not infiinge the PopSockets Copyrights, and (c) Defendants' use of confusingly

similar imitations of the PopSockets Trademarks does not infringe the PopSockets Trademarks.

        IT IS FURTHER AGREED, ORDERED, AND DECREED that:

        16.     DozTrading, DozCell, and Mehmet Doz their agents, servants, employers,

attorneys, and all those acting in ptivity, concert, or patticipation with any of them shall

immediately and permanently cease importing, making, use, selling, and/or offering for sale the

accused socket product or any colorably similar products;

        17.     DozTradin~, DozCell, Mehmet Doz and their agents, servants, employers,

attorneys, and all those acting in privity, concert, or paiiicipation with any of them shall

immediately and permanently cease all use of any graphics that are identical or strikingly or

substantially similar to any of the works in PopSockets' Copyrights; ·

        18.     DozTrading, DozCell, and Mehmet Doz their agents, servants, employers,

attorneys, and all those acting in privity, conceit, or patiicipation with any of them shall

immediately and permanently cease all use of PopSockets' Trademarks and/or confusingly

similar variations of PopSockets' Trademarks;

        19.    This Judgment shall finally conclude and dispose of all claims, counterclaims and

defenses in this litigation as to Plaintiff and Defendants, and Plaintiff shall be entitled to issue

preclusion, claim preclusion; res judicata and collateral estoppel effect in future litigation, U.S.

PTAB proceedings, or TTAB proceedings, related to the PopSockets Patents, the PopSockets

Trademarks, and the Pop Sockets Copyrights. Plaintiff and Defendants and this Court explicitly

intend such issue preclusion, claim preclusion, res judicata and collateral estoppel effects to

extend to the issues of infringement, validity, and enforceability regarding any claim of the



                                                   5
PopSockets Patents, the PopSockets Trademarks, and the PopSockets Copyrights, whether raised

in a court proceeding, PTAB proceeding, TTAB proceedings or other disputes.

       20.     No appeals shall be taken by any party from this Consent Judgment and

Permanent Injunction, the right to appeal being expressly waived by the parties.

       21.     Any violatio1: of this Consent Judgment and Permanent Injunction by Defendants

would cause irreparable harm to Plaintiff and, if such a violation occurs, Plaintiff will be entitled

to immediate relief.

       22.     This Court retains exclusive jurisdiction of this action for the purpose of enforcing

the terms of this Consent Judgment, Permanent Injunction, and the Settlement Agreement.

       23.     Final Judgme.nt shall be entered pursuant hereto, without further notice.

The Clerk is directed to enter this final Consent Judgment and Permanent Injunction forthwith.

                             ?.<}th
IT IS SO ORDERED this _J6_ day of_October_, 2018.




APPROVED AND AGREED TO BY:

POPSOCKETS LLC                                       MEHMETDOZ

s/ Jennifer L. Gregor
Jennifer L. Gregor                                   ~Doz
GODFREY & KAHN, S.C.                                 1010 E. Washington, Unit 1020,
One East Main Street, Suite 500                      Madison, Wisconsin 53703
Madison, WI 53703
T: 608.257 .3911
E: JGREGOR@GKLA W.COM                                DOZTRADING LLC

Of Counsel:
Benjamin T. Horton                                   Mclirncl Doz, President
David N. Patariu                                     1010 E. Washington, Unit 1020
Michelle Bolos                                       Madison, Wisconsin 53703

                                                 6
MARSHALL, GERSTEIN & BORUN LLP
6300 Willis Tower
233 S. Wacker Dr.                             DOZCELLLLC
Chicago, IL 60606
T: 312.474.6300
F: 312.474.0448                               Mehm t Doz, President
E: bhorton@marshallip.com                     1010 E. Washington, Unit 1020
E: dpatariu@marshallip.corri                  Madison, Wisconsin 53703
E: mbolos@marshallip.com

Attorneys for PlaintiffPopSockets LLC



ENTERED this 30th day of October, 2018.

 ~                        .
·t~ O ~
Peter A. Oppeneer, cfierk of Court




                                          7
